Citation Nr: 1131792	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-44 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from January 1969 to August 1970.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for bilateral hearing loss.

In a June 2011 decision, the Board denied service connection for left ear hearing loss and remanded the issue of entitlement to service connection for right ear hearing loss in order to provide the Veteran with another VA examination and obtain a nexus opinion.  


FINDINGS OF FACT

A right ear hearing loss disability was not shown in service, and any current right ear hearing loss disability is unrelated to service or to a disease or injury of service origin.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by active military service, nor may such incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claim in October 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in December 2007 and May 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SOC) was issued in July 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in December 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  Service treatment records have been obtained and associated with his claims file.  The Veteran has also been provided VA examinations dated in May 2008 and June 2011 to determine the nature and etiology of his claimed right ear hearing loss.

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations- Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 (2010).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background

The Veteran contends he is entitled to service connection for hearing loss incurred as a result of noise exposure during active service.  The Veteran's DD Form 214 reflects that he was in the light weapons infantry.  Thus, the Veteran likely had significant noise exposure while serving in the military.

Service treatment records are silent for any complaints or diagnosis of, or treatment for, hearing loss.  In-service audiograms revealed pure tone thresholds, in decibels, were as follows:



HERTZ
Date

500
1000
2000
3000
4000
April 1968
(induction)
RIGHT
5
-5
-5
-5
-5

LEFT
5
-5
-5
5
5
Aug. 1970
(separation)
RIGHT
25
5
-5
20
20

LEFT
40
10
10
20
10

During a May 2008 VA examination, the Veteran complained of bilateral hearing loss with left ear worse.  The Veteran reported his biggest problem was understanding the television, especially when set at a volume that is comfortable for everyone else.   The Veteran indicated that his military noise exposure was due to shooting in Vietnam and post-service occupational noise exposure included factory work (wearing hearing protection).  He stated he has a history of left-sided ear infections and his father has hearing loss that developed it later in life.  Audiograms revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
35
40
LEFT
10
10
15
30
30

Speech audiometry revealed speech recognition ability of 96 percent in the left ear and of 92 percent in the right ear.  The examiner reported that pure tone audiometry found normal through 2000 Hz sloping to mild-moderate sensory hearing loss in the right ear; and normal hearing with a mild sensory hearing loss from 3000-6000 Hz in the left ear.  The examiner opined that the Veteran's hearing loss is not the result noise exposure during the service.  The service medical records do show a decrease in hearing for both ears, but the right ear was still within normal limits at discharge and the left ear showed a decrease at 500 Hz only at discharge.  A hearing loss at 500 Hz is typical of an ear infection, not noise exposure.  It appears that the Veteran's current bilateral high frequency hearing loss occurred/started sometime after the service. 

During a June 2011 VA examination, the Veteran complained of trouble hearing in background noise and at certain frequencies.  The Veteran denied a history of tinnitus, recent ear infections, and a family history of hearing loss.  Audiograms revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
40
45
LEFT
20
15
25
30
30

Speech audiometry revealed speech recognition ability of 92 percent in the left ear and of 92 percent in the right ear.  The examiner reported that pure tone audiometry found normal through 2000 Hz sloping to mild-moderate, sensory hearing loss in the right and left ears.  The examiner opined that the Veteran's hearing loss is not the result noise exposure during the service.  The service medical records do show a decrease in hearing for both ears, but the left ear showed a decrease at 500 Hz only at discharge.  Previously, it was opined that a hearing loss at 500 Hz is atypical of noise exposure.  Thus, it appears that the Veteran's current bilateral high frequency hearing loss occurred/started sometime after discharge from service.  The Veteran's right ear hearing loss is not due to in-service acoustic trauma.

Analysis

In this case, in-service hazardous noise exposure has been conceded.  The Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's right ear hearing loss was incurred as a result of noise exposure during service weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Veteran's written statements, testimony, and comments made during the VA examination reveal that he reports experiencing a loss of hearing in his ears, which he attributes to service.  The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report experiencing certain symptoms, such as hearing loss.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.

Medical evidence in the claims file is limited to service treatment records and the May 1990 and June 2009 VA examination reports.  The VA examinations showed that the Veteran met the requirements for hearing loss for VA purposes in the right ear only.  However, both examiners opined that the Veteran's right ear hearing loss was not attributable to service as only his left ear showed a low frequency hearing loss at separation and his current hearing loss is not consistent with hearing loss due to noise-exposure.  While normal hearing in service is not dispositive that service could have later caused hearing loss, there is no medical evidence which refutes the May 2008 and June 2011 medical opinions.  Furthermore, there is no evidence that the Veteran ever sought treatment for hearing loss prior to 2008 and the Veteran's testimony does not include statements of continuity of symptomatology.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  As such, the Board finds that service connection for right ear hearing loss is not warranted.

For the foregoing reasons, the claims for service connection for right hearing loss must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


